Exhibit32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 18 U.S.C. SECTION1350 In connection with The Sheridan Group,Inc. (the “Company”) Quarterly Report on Form10-Q for the period ended June30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, John A. Saxton, President and Chief Executive Officer of the Company, and Robert M. Jakobe, Executive Vice President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of our knowledge: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 12, 2011 By: /s/ John A. Saxton John A. Saxton President and Chief Executive Officer Date:August12, 2011 By: /s/ Robert M. Jakobe Robert M. Jakobe Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
